  Case 2:20-cr-00209-KSH Document 21 Filed 08/21/20 Page 1 of 5 PageID: 68



                                               U.S. Department of Justice

                                               United States Attorney
                                               District of New Jersey


                                               970 Broad Street, Suite 700
                                               Newark, New Jersey 07102



                                               August 21, 2020

VIA ECF

The Honorable Katharine S. Hayden
Senior United States District Judge
Frank R. Lautenberg Post Office and U.S. Courthouse
2 Federal Square
Newark, NJ 07101

             Re:    United States v. Michael Cheff, Crim. No. 20-209 (KSH)

Dear Judge Hayden:

       The Government submits this letter brief to oppose defendant Michael Cheff’s
omnibus motions. (D.E. 19.) Cheff was indicted on February 27, 2020 for conspiracy
to violate civil rights, in violation of 18 U.S.C. § 241 (Count 1) and falsification of a
record, in violation of 18 U.S.C. § 1519 (Count 2). Trial has not yet been scheduled.

      In his motions, Cheff seeks pretrial disclosure of Rule 404(b) evidence,
immediate disclosure of Brady, Giglio, and Jencks materials, and the preservation
and production of law enforcement agents’ rough notes. All of Cheff’s motions should
be denied.

      1.     Cheff’s request for pretrial notice of Rule 404(b) evidence should be
             denied without prejudice as premature because the Government will
             comply with its notice requirements at the appropriate time.

       Cheff asks the Court for an order directing the Government to provide
disclosure of any Rule 404(b) evidence that it intends to introduce “sufficiently in
advance of trial.” Def. Br. at 1-3. The Government acknowledges its obligation to
make pretrial disclosure of Rule 404(b) evidence. Consistent with Cheff’s request, the
rule itself requires “reasonable notice in advance of trial.” FED. R. EVID. 404(b). Under
the Court’s Standing Order Number 15-2 regarding criminal trial scheduling and
discovery (the “Standing Order”), the timing of that notice will be set at a final
   Case 2:20-cr-00209-KSH Document 21 Filed 08/21/20 Page 2 of 5 PageID: 69



pretrial conference held no sooner than two weeks after the disposition of pretrial
motions. Standing Order ¶ 19. That conference has not yet been scheduled.

       Case law is in line with the Standing Order and makes clear that trial courts
routinely authorize such disclosure shortly before trial. See United States v.
Blackwell, 954 F. Supp. 944, 968 (D.N.J. 1997) (denying motion to accelerate the
disclosure of Rule 404(b) evidence; disclosure “at least three days before trial . . . [was]
adequate”); see also United States v. Solomonyan, 451 F. Supp. 2d 626, 646 (S.D.N.Y.
2006) (denying a motion for immediate disclosure of Rule 404(b) evidence; “[t]he
motion is premature because the government has not yet decided what evidence [it]
will seek to introduce”); United States v. Morales, 280 F. Supp. 2d 262, 274-75
(S.D.N.Y. 2003) (denying a motion for immediate disclosure of Rule 404(b) evidence
and permitting the Government “to provide notice of all Rule 404(b) material not later
than fourteen days before the start of trial”).

      Accordingly, a ruling on the timing of disclosure of 404(b) evidence is
premature, and Cheff’s request should be denied without prejudice. If the
Government decides to offer evidence pursuant to Rule 404(b), it will provide
appropriate notice as ordered by the Court following the final pretrial conference.

       2.     Cheff’s motion for immediate production of Brady materials should be
              denied because the Government has complied with its obligations and
              will continue to do so.

       Cheff requests an order directing the Government to disclose Brady materials
immediately. Def. Br. at 7-8. The Government is well aware of its obligations under
Brady v. Maryland, 373 U.S. 83 (1963), which requires the Government to turn over,
at the earliest possible time, any “evidence favorable to an accused . . . material either
to guilt or to punishment.” Id. at 87. The Government already has produced to Cheff
materials pursuant to its Brady obligations. Should any other favorable material
come to the Government’s attention, it will be disclosed to Cheff promptly. No order
requiring the Government to meet its obligations is necessary. Cheff’s motion should
be denied.

       3.     Cheff’s motion for the immediate production of Giglio materials should
              be denied.

       Cheff also seeks an order requiring the Government to turn over Giglio
materials immediately. Def. Br. at 4-8. The Government is fully aware of its
obligations to disclose evidence that may be used to impeach the credibility of
government witnesses. See Giglio v. United States, 405 U.S. 150, 154 (1972); Buehl v.
Vaughn, 166 F.3d 163, 181 (3d Cir. 1999). Disclosure of evidence that may be used to
discredit government witnesses is not directly exculpatory, however, and therefore
need not be disclosed well in advance of trial. The Third Circuit held in United States
                                             2
  Case 2:20-cr-00209-KSH Document 21 Filed 08/21/20 Page 3 of 5 PageID: 70



v. Higgs, 713 F.2d 39, 44 (3d Cir. 1983), that disclosure of Giglio materials on the day
that the witness in question testifies sufficiently insures a defendant’s right to a fair
trial, stating:

        The Brady material in this case was information that [the
        defendant] could use on cross-examination to challenge the
        credibility of government witnesses. For that type of material, we
        think [the defendant’s] right to a fair trial will be fully protected if
        disclosure is made the day that the witness testifies. Disclosure at
        that time will fully allow [the defendant] to effectively use that
        information to challenge the veracity of the government’s witnesses.

Id. Consistent with this view, federal courts routinely have refused to order pretrial
production of Giglio materials. See, e.g., United States v. Tejada, Crim. No. 12-312,
2013 WL 3786299, *5-*6 (D.N.J. July 17, 2013) (Linares, J.); United States v. Singh,
Crim. No. 12-121, 2012 WL 2501032, *6 (E.D.N.Y. June 27, 2012); United States v.
Giffen, 379 F. Supp. 2d 337, 347 (S.D.N.Y. 2004); United States v. Earls, Crim. No.
03-364, 2004 WL 350725, *8 (S.D.N.Y. Feb. 25, 2004); United States v. Giampa, 904
F. Supp. 235, 281-82 (D.N.J. 1995).

        None of Cheff’s professed reasons for needing impeachment material
“immediately” require that this Court depart from the well-established law that the
Government is not required to disclose Giglio materials months in advance of trial
(or, in this case, before a trial date has even been set). Cheff’s expectation that this
case “will largely depend upon the testimony of [government] witnesses,” Def. Br. at
5, does not distinguish it from the many other cases where the Government was not
required to make Giglio disclosures far in advance of trial. Indeed, it is hard to
imagine that many criminal trials turn on anything other than witness testimony.
There are, therefore, no special circumstances requiring early disclosure of
impeachment material in this case.

       Consistent with these obligations, the Standing Order makes clear that a date
for Giglio disclosures should be set at the final pretrial conference. To be clear,the
Government will agree to provide such material to Cheff sufficiently in advance of
trial to avoid delay, to afford defense counsel sufficient time to prepare for cross-
examination, and to satisfy Cheff’s due process rights. See Higgs, 713 F.2d at 44;
United States v. Kopituk, 690 F.2d 1289, 1337-41 & n.47 (11th Cir. 1982). However,
to the extent that Cheff is requesting immediate disclosure of Giglio materials, that
request should be denied.




                                           3
    Case 2:20-cr-00209-KSH Document 21 Filed 08/21/20 Page 4 of 5 PageID: 71



       4.    Cheff’s motion for the immediate production of Jencks materials should
             be denied.

       Cheff moves for immediate production of materials covered by the Jencks Act,
18 U.S.C. § 3500. Def. Br. at 4, 6-8. As a statutory matter, the Government has no
obligation to produce Jencks material until the witness has testified, 18 U.S.C. §
3500, although many federal prosecutors routinely turn over Jencks materials at
least a few days before the witness testifies. See United States v. Maury, 695 F.3d
227, 248 n.18 (3d Cir. 2012). The Government will do the same here by disclosing
Jencks materials in advance of trial consistent with the Court’s Standing Order and
simultaneously with its production of Giglio materials. This early, voluntary
disclosure will afford defense counsel a more than adequate opportunity to prepare
for cross-examination without delaying the trial. See United States v. Weaver, 992 F.
Supp. 2d 152, 160 (E.D.N.Y. 2014) (denying request for early Jencks disclosure in
light of Government’s representation that it was aware of obligation and would make
timely disclosure).

       Of course, Cheff has a reciprocal duty to produce to the Government prior
statements of their witnesses, see Fed. R. Crim. P. 26.2. In light of the Government’s
willingness to produce Jencks materials prior to the testimony of its witnesses, the
Government requests that the Court direct counsel to provide defense Rule 26.2
materials similarly in advance of the testimony of defense witnesses to avoid delay in
the trial, which is also what the Court’s Standing Order contemplates.

       5.    Cheff’s motion for preservation of “rough notes” is moot and for their
             production should be denied.

       Cheff asks the Court to compel the Government “to preserve and to produce all
notes of interviews and rough drafts prepared by any agent of any law enforcement
agency who had interviewed any government witnesses who will be either called at
trial or who was interviewed in anticipation of the warrant and/or indictments.” Def.
Br. at 8. The law enforcement agents in this matter are aware of their obligations to
preserve notes of interviews and handwritten drafts and summaries of reports.
United States v. Ammar, 714 F.2d 238, 259 (3d Cir. 1983). Thus, Cheff’s motion for
the preservation of rough notes should be denied as moot.

      But Cheff’s motion for their production should be denied. The Government is
not required to disclose rough notes to the defense on demand. 1 See United States v.
Brown, 303 F.3d 582, 590 (5th Cir. 2002); United States v. Muhammad, 120 F.3d 688,
699 (7th Cir. 1997). Rather, if so directed by the Court, the Government will submit

1Nor, as Cheff requests, is the Government required broadly to disclose information
regarding any individuals who were “interviewed in anticipation of the warrant
and/or indictments.”
                                        4
      Case 2:20-cr-00209-KSH Document 21 Filed 08/21/20 Page 5 of 5 PageID: 72



those materials to the Court for in camera review. See United States v. Vella, 562 F.2d
275, 276 (3d Cir. 1977) (notes should be kept so that the trial court can determine
whether they should be made available to the defendant); accord United States v.
Ramos, 27 F.3d 65, 68 (3d Cir. 1994).

      Here, prosecutors will review the rough notes to determine whether they
contain any material impeachment information or constitute Jencks Act materials.
Any such information will be disclosed to Cheff. Thus, Cheff’s motion for the
production of rough notes should be denied.

                                     Conclusion

         The Court should deny Cheff’s motions for the reasons stated above.


                                                Respectfully submitted,

                                                CRAIG CARPENITO
                                                United States Attorney



                                          By:
                                                RAHUL AGARWAL
                                                LEE M. CORTES, JR.
                                                Assistant United States Attorneys


cc:      John D. Lynch, Esq. (via ECF and email)




                                           5
